October 21, 2011

Mr. Marvin Bruce Martin
Attorney at Law
4103 S. Texas Ave., Suite 108
Bryan, TX 77802-4040
Mr. Clint Foster Sare
Law Office of Clint F. Sare
P.O. Box 1694
Bryan, TX 77806

RE:   Case Number:  10-0854
      Court of Appeals Number:  10-09-00368-CV
      Trial Court Number:  08-002628-CV-361

Style:      LYNDA MARINO
      v.
      CHARLES KING

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Marc Hamlin |
|   |Ms. Sharri      |
|   |Roessler        |